 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT, dated April 12, 2019 (the “Agreement”) between Ryan
K. Zinke (the “Consultant”), and U.S. Gold Corp., a Nevada corporation (the
“Company”).

 

WHEREAS, the Company desires to engage the Consultant to provide certain
consulting services related to the Company’s business and Consultant is willing
to be engaged by the Company as a consultant and to provide such services, on
the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and Consultant agree as follows:

 

1. Consulting. The Company hereby retains Consultant, and Consultant hereby
agrees to make himself available as a consultant to the Company, upon the terms
and subject to the conditions contained herein.

 

2. Duties of Consultant. During the Consultant Term (as hereinafter defined),
Consultant shall provide the Company with such regular and customary capital
markets and corporate consulting advice as is reasonably requested by the
Company, provided that Consultant shall not be required to undertake duties not
reasonably within the scope of this Agreement. It is understood and acknowledged
by the parties that the value of Consultant’s advice is not readily
quantifiable, and that although Consultant shall be obligated to render the
advice contemplated by this Agreement upon the reasonable request of the
Company, in good faith, Consultant shall not be obligated to spend any specific
amount of time in so doing. Consultant’s duties may include but will not
necessarily be limited to, providing recommendations concerning the following
matters:

 

- Investor introductions, strategic introductions to potential industry
partners.

 

- Assistance with governmental relations including permitting, Bureau of Land
Management interaction and coordination with State of Wyoming regulators.

 

Notwithstanding the foregoing, the services to be rendered by the Consultant to
the Company shall not (unless the Consultant is appropriately licensed,
registered or there is an exemption available from such licensing or
registration) include, directly or indirectly: any activities which require the
Consultant to register as a broker-dealer under the Securities Exchange Act of
1934.

 

3. Term. Subject to the provisions for termination hereinafter provided, the
term of this Agreement shall commence on the date hereof (the “Effective Date”)
and shall continue for a period of 365 days. The Consultant Term may be extended
upon the mutual agreement of the Company and the Consultant.

 

4. Compensation. In consideration of the services to be rendered by Consultant
hereunder, during the Consultant Term the Company agrees compensate the
Consultant with an annual fee of $90,000.00 USD (the “Fees”), consisting of
shares of the Company’s common stock with a value of $45,000 and a cash payment
of $45,000. The Company shall pay the Fee as follows: (i) shares of the
Company’s common stock will be issued to the Consultant within five (5) days of
the Effective Date based on the closing price of the Company’s common stock on
the Effective Date; and (ii) the Company will pay the Consultant $3,750 per
month in cash payable [on the first] of each month.

 

5. Termination. The Company may, in its sole discretion, terminate this
Agreement at any time.

 

 1 

 

 

6. Reimbursement. The Company will reimburse the Consultant for all reasonable
out-of-pocket expenses incurred in connection with this Agreement; provided that
in no event will the aggregate amount of the Fees and such expense reimbursement
under this Section 6 exceed $120,000.00 USD within any 12 month period or
otherwise disqualify the Consultant as an Independent Director as defined in the
Nasdaq Rule 5605(a)(2).

 

7. Confidential Information. Consultant recognizes and acknowledges that by
reason of Consultant’s retention by and service to the Company before, during
and, if applicable, after the Consulting Term, Consultant will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, formulas, customer lists
and addresses, financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”). Consultant acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Consultant
covenants that he will not, unless expressly authorized in writing by the
Company, at any time during the Consulting Term use any Confidential Information
or divulge or disclose any Confidential Information to any person, firm or
corporation except in connection with the performance of Consultant’s duties for
the Company and in a manner consistent with the Company’s policies regarding
Confidential Information. Consultant also covenants that at any time after the
termination of this Agreement, directly or indirectly, he will not use any
Confidential Information nor divulge nor disclose any Confidential Information
to any person, firm or corporation, unless such information is in the public
domain through no fault of Consultant or except when required to do so by a
court of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with apparent jurisdiction to order Consultant to divulge,
disclose or make accessible such information. All written Confidential
Information (including, without limitation, in any computer or other electronic
format) which comes into Consultant’s possession during the Consulting Term
shall remain the property of the Company. Except as required in the performance
of Consultant’s duties for the Company, or unless expressly authorized in
writing by the Company, Consultant shall not remove any written Confidential
Information from the Company’s premises, except in connection with the
performance of Consultant’s duties for the Company and in a manner consistent
with the Company’s policies regarding Confidential Information. Upon termination
of this Agreement, the Consultant agrees to return immediately to the Company
all written Confidential Information (including, without limitation, in any
computer or other electronic format) in Consultant’s possession.

 

8. Independent Contractor. It is understood and agreed that this Agreement does
not create any relationship of association, partnership or joint venture between
the parties, nor constitute either party as the agent or legal representative of
the other for any purpose whatsoever; and the relationship of Consultant to the
Company for all purposes shall be one of an independent contractor. Neither
party shall have any right or authority to create any obligation or
responsibility, express or implied, on behalf or in the name of the other, or to
bind the other in any manner whatsoever.

 

9. Consultant’s Services to Others. Nothing contained in this Agreement shall be
construed to limit or restrict the Consultant from providing services, whether
similar in nature or not, to other entities or individuals. Consultant
acknowledges that the Company may hire other consultants to provide services
similar to those provided by the Consultant.

 

10. Conflict of Interest. The Consultant and the Company hereby agree that there
is no conflict of interest in connection with the retention by the Company of
the Consultant pursuant to this Agreement.

 

 2 

 

 

11. Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach.

 

12. Binding Effect; Benefits. None of the parties hereto may assign his or its
rights hereunder without the prior written consent of the other parties hereto,
and any such attempted assignment without such consent shall be null and void
and without effect. This Agreement shall inure to the benefit of, and shall be
binding upon, the parties hereto and their respective successors, permitted
assigns, heirs and legal representatives.

 

13. Notices. All notices and other communications which are required or may be
given under this Agreement shall be in writing and shall be deemed to have been
duly given: (a) when delivered in person; (b) when sent, if sent by electronic
mail or facsimile during normal business hours of the recipient, and if not sent
during normal business hours, then on the recipient’s next business day; (c) 1
business day after being mailed with a nationally recognized overnight courier
service; or (d) 3 business days after being mailed by registered or certified
first class mail, postage prepaid, return receipt requested, to the parties
hereto at:

 

  If to the Company, to :   Edward Karr       President & CEO       U.S. Gold
Corp.       Suite 102 – Box 604       1910 E Idaho Street       Elko, NV 89801  
    Email: ek@usgoldcorp.gold           With copy, (which shall   Kenneth Sam,
Partner   not constitute notice):   Dorsey & Whitney LLP       1400 Wewatta
Street, Suite 400       Denver, CO 80205       Email: Sam.Kenneth@dorsey.com    
      If to the Consultant, to:   Ryan K. Zinke       Main Office:       409 2nd
Street West       Whitefish MT 59937       Mailing Address:       1292 Las Manos
Lane       Santa Barbara CA 93109       Email: ryanzinke@yahoo.com

 

12. Entire Agreement; Amendments. This Agreement contains the entire agreement
and supersedes all prior agreements and understandings, oral or written, between
the parties hereto with respect to the subject matter hereof. This Agreement may
be modified or amended only by an agreement in writing signed by the party
against whom any amendment or modification is sought.

 

13. Severability. The invalidity of all or any part of any provision of this
Agreement shall not render invalid the remainder of this Agreement or the
remainder of such provision. If any provision of this Agreement is so broad as
to be unenforceable, such provision shall be interpreted to be only so broad as
is enforceable.

 

 3 

 

 

14. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the law of the State of Nevada without giving
effect to the principles of conflicts of law thereof. The parties hereto each
hereby submits himself or itself for the sole purpose of this Agreement and any
controversy arising hereunder to the exclusive jurisdiction of the state courts
in the State of Nevada.

 

15. Headings. The headings herein are inserted only as a matter of convenience
and reference, and in no way define, limit or describe the scope of this
Agreement or the intent of the provisions thereof.

 

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

 

[Signature Page(s) to Follow]

 

 4 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

U.S. GOLD CORP.           Edward Karr   President & CEO       CONSULTANT        
  Ryan K. Zinke  

 

[Signature Page to Consulting Agreement between U.S. Gold Corp. and Ryan K.
Zinke]

 

   

 

